DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are pending and are addressed below.

Claim Objections
Claims 6, 19, and 20 are objected to because of the following informalities: 
In Claim 6, line 1, the phrase “metal material” is not preceded by an article (e.g., a, an, or the).
In Claim 19, lines 5-6, the phrase “filler material” is not preceded by an article.
In Claim 20, line 5, the phrase “filler material” is not preceded by an article.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 14, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3-5, each of these claims recite the limitation “the supports” (plural form). It is noted that Claim 2 introduces “one or more supports.” It is unclear whether the recitation of “the supports” in Claims 3-5 is intended to introduce a separate set of supports, or if it is intended to refer back to the “one or more supports” in Claim 2, and if so, whether it requires the presence of two or more supports since it is recited in the plural form. For the purposes of examination, “the supports” has been interpreted to cover any supports that may be included in the one or more supports, or any other support that is unrelated to the one or more supports.
Regarding Claims 14 and 15, Claim 14 recites “a coolant that flow past and cools the window” and Claim 15 recites “so that the coolant flowing behind the window.” It is unclear whether Claim 15 implies that the coolant flowing past the window in Claim 14 must also flow behind the window in order for Claim 15 to have sufficient antecedent basis. For the purposes of examination, Claims 14 and 15 have been interpreted to cover any type of coolant flow associated with the window.
Regarding Claim 20, line 4 of the claim recites “a relatively rigid coupling,” which renders the claim indefinite. It is unclear how rigid (e.g., range of stiffness) the filler material must possess, and/or whether a gap can exist between one or more of the window, frame, and filler material and still provide a “relatively rigid coupling.” For the purposes of examination, a relatively rigid coupling is presumed to exist if the corresponding filler material is in a solid state and the filler material is positioned between the corresponding window and frame.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9, 12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Publication No. 2018/0120071 to Smith et al. (“Smith”).
Regarding Claim 1, Smith discloses a window installation (a hypersonic missile 100 includes thermally-sensitive hardware 101; see e.g., para. 0013) comprising:
a window (the thermally-sensitive hardware 101 can include an optical element; see e.g., paras. 0010 and 0013 and FIGS. 2A-2C);
a frame (a housing 201; see e.g., para. 0016 and FIGS. 2A-2C);
a filler material between the window and the frame, wherein filler material is a phase-change material that provides a floating connection between the window and the frame when the filler material is in a liquid state, and that provides a connection between the window and the frame that is more rigid than the floating connection, when the filler material is in a solid state (reactants 202 are disposed between the thermally-sensitive hardware 101 and the housing 201, and the reactants 202 are operable to change phases in response to frictional heat generated by the missile 100; see e.g., paras. 0016, 0017, and 0021).
Regarding Claim 6, Smith discloses wherein the filler material is metal material (the reactants 202 can include titanium dioxide; see e.g., para. 0017).

Regarding Claim 9, Smith discloses wherein the filler material is a glass material (the reactants 202 can include silicon dioxide, which is a primary component of silicon glass; see e.g., para. 0017).
Regarding Claim 12, Smith discloses wherein the filler material has a phase change temperature below a thermal shock limit of the window (the reactants 202 are operable to change phases in response to frictional heat generated by the missile 100 to protect the thermally-sensitive hardware 101; see e.g., para. 0021).
Regarding Claim 17, Smith discloses a sensor that is operatively coupled to the window (the thermally-sensitive hardware 101 can be a part of an optical system, which includes a sensor operable to receive associated optical signals; see e.g., para. 0013).
Regarding Claim 18, Smith discloses the installation as being a part of a hypersonic vehicle (the thermally-sensitive hardware 101 is installed on a hypersonic missile 100; see e.g., paras. 0010 and 0013).
Regarding Claim 19, Smith discloses a hypersonic vehicle (a hypersonic missile 100; see e.g., para. 0013) comprising:
a window installation (the hypersonic missile 100 includes thermally-sensitive hardware 101; see e.g., para. 0013) that includes:
a window (the thermally-sensitive hardware 101 can include an optical element; see e.g., paras. 0010 and 0013 and FIGS. 2A-2C);
a frame (a housing 201; see e.g., para. 0016 and FIGS. 2A-2C);
a filler material between the window and the frame, wherein filler material is a phase-change material that provides a floating connection between the window and the frame when the filler material is in a liquid state, and that provides a connection between the window and the frame that is more rigid than the floating connection, when the filler material is in a solid state (reactants 202 are disposed between the thermally-sensitive hardware 101 and the housing 201, and the reactants 202 are operable to change phases in response to frictional heat generated by the missile 100; see e.g., paras. 0016, 0017, and 0021); and
a sensor operatively coupled to the window (the thermally-sensitive hardware 101 can be a part of an optical system, which includes a sensor operable to receive associated optical signals; see e.g., para. 0013);
wherein the filler material is configured to change phase during flight of the hypersonic vehicle (the reactants 202 are operable to change phases in response to frictional heat generated by the missile to protect the thermally-sensitive hardware 101; see e.g., para. 0021).
Regarding Claim 20, as best interpreted, Smith discloses a method of supporting a window (a hypersonic missile 100 includes thermally-sensitive hardware 101; see e.g., para. 0013 and FIGS. 1 and 2A-2C), the method comprising:
connecting the window to a frame with a filler material, wherein the filler material is a phase-change filler material (the thermally-sensitive hardware 101 includes an optical element installed within a housing 201 with reactants 202 disposed between the optical element and the housing 201; see e.g., paras. 0010, 0013, 0016, 0017, and 0021 and FIGS. 2A-2C);
providing a relatively rigid coupling between the window and the frame when filler material is in a solid state; and melting the filler material to provide a less rigid floating coupling between the window and the frame (the reactants 202 are operable to change from solid to liquid form in response to frictional heat generated by the missile to protect the thermally-sensitive hardware 101; see e.g., para. 0021).



Claims 1-5, 12, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2021/0033371 to Frey et al. (“Frey”).
Regarding Claim 1, Frey discloses a window installation (an optical seeker assembly 30; see e.g., para. 0029) comprising:
a window (an optical waveguide 32; see e.g., para. 0031 and FIGS. 2, 3 and 7);
a frame (a housing 88; see e.g., para. 0040 and FIGS. 2 and 7);
a filler material between the window and the frame, wherein filler material is a phase-change material that provides a floating connection between the window and the frame when the filler material is in a liquid state, and that provides a connection between the window and the frame that is more rigid than the floating connection, when the filler material is in a solid state (a phase change material 90 is operable to absorb thermal energy to change from solid to liquid form, and the phase change material 90 provides a less rigid connection between the side surfaces of the optical waveguide 32 and the housing 88 that are not in direct contact with one another; see e.g., para. 0040 and FIG. 7).
Regarding Claim 2, Frey discloses one or more supports that support the window when the filler material is in the liquid state (the housing 88 includes an inner lip that defines an opening (right side of FIG. 7) where a curved surface 41 of the optical waveguide 32 extends out of, and the lip of the housing 88 includes an inner surface that supports the optical waveguide 32; see e.g., FIG. 7; additionally or alternatively, optical bonding at 84 between a flexible circuit 60 and a detector 34 serves as a support that limits movement of the optical waveguide 32; see e.g., para. 0038 and FIG. 7).
Regarding Claim 3, as best interpreted, Frey discloses wherein the supports make contact with the window (the inner lip of the housing 88 contacts an internal sidewall 56 of the optical waveguide 32; see e.g., para. 0031 and FIG .7).
Regarding Claim 4, as best interpreted, Frey discloses wherein the supports make contact with an inner surface of the window (the inner lip of the housing 88 contacts an internal sidewall 56 of the optical waveguide 32, and the internal sidewall 56 is disposed within the housing 88; see e.g., para. 0031 and FIG. 7).
Regarding Claim 5, as best interpreted, Frey discloses wherein the supports are at least partially within the filler material (the optical bonding at 84 is surrounded by the filler material; see e.g., FIG . 7).
Regarding Claim 12, Frey discloses wherein the filler material has a phase change temperature below a thermal shock limit of the window (the phase change material 90 is configured to change phases (i.e., melt from solid to liquid) and insulate the optical seeker assembly 30 from rapidly changing external environment; see e.g., paras. 0040, 0044, and 0057).
Regarding Claim 14, Frey discloses a coolant that flow past and cools the window (ambient air flows past at least the curved surface 41 of the optical waveguide 32 during operation and acts as a coolant; see e.g., FIGS. 2 and 7).
Regarding Claim 17, Frey discloses a sensor that is operatively coupled to the window (an optical detector 34 is coupled to the optical waveguide 32; see e.g., para. 0029 and FIGS. 3 and 7).
Regarding Claim 18, Frey discloses the installation as being a part of a hypersonic vehicle (the optical seeker assembly 30 can be embodied in a guided munition 10 that is capable of operating at speeds of Mach 1 and above; see e.g., paras. 0025 and 0044, and FIG. 2; it is noted that any physical object can be considered as a hypersonic vehicle when it is positioned to re-enter Earth's atmosphere (i.e., satellite or space debris); in its current form, the present claim does not require the recited structure to be operating at hypersonic speeds or function in a particular way when operating at hypersonic speeds).
Regarding Claim 19, Frey discloses a hypersonic vehicle (an optical seeker for a guided munition 10 that is capable of operating at speeds of Mach 1 and above; see e.g., paras. 0025 and 0044, and FIG. 2; it is noted that any physical object can be considered as a hypersonic vehicle when it is positioned to re-enter Earth's atmosphere (i.e., satellite or space debris); in its current form, the present claim does not require the recited structure to be operating at hypersonic speeds or function in a particular way when operating at hypersonic speeds) comprising:
a window installation (an optical seeker assembly 30; see e.g., para. 0029) that includes:
a window (an optical waveguide 32; see e.g., para. 0031 and FIGS. 2, 3 and 7);
a frame (a housing 88; see e.g., para. 0040 and FIGS. 2 and 7);
a filler material between the window and the frame, wherein filler material is a phase-change material that provides a floating connection between the window and the frame when the filler material is in a liquid state, and that provides a connection between the window and the frame that is more rigid than the floating connection, when the filler material is in a solid state (a phase change material 90 is operable to absorb thermal energy to change from solid to liquid form, and the phase change material 90 provides a less rigid connection between the side surfaces of the optical waveguide 32 and the housing 88 that are not in direct contact with one another; see e.g., para. 0040 and FIG. 7); and
a sensor operatively coupled to the window (an optical detector 34 is coupled to the optical waveguide 32; see e.g., para. 0029 and FIGS. 3 and 7);
wherein the filler material is configured to change phase during flight of the hypersonic vehicle (the phase change material 90 is configured to change phases and insulate the optical seeker assembly 30 from rapidly changing external environment; see e.g., para. 0040, 0044, and 0057).
Regarding Claim 20, Frey discloses a method of supporting a window (an assembled optical seeker assembly 30; see e.g., para. 0029), the method comprising:
connecting the window to a frame with a filler material, wherein the filler material is a phase-change filler material (the optical seeker assembly 30 includes an optical waveguide 32 coupled to a housing 88, and a phase change material 90 is disposed between the optical waveguide 32 and the housing 88; see e.g., paras. 0031 and 0040, and FIGS. 2, 3 and 7);
providing a relatively rigid coupling between the window and the frame when filler material is in a solid state; and melting the filler material to provide a less rigid floating coupling between the window and the frame (the phase change material 90 is configured to change phases (i.e., melt from solid to liquid) and insulate the optical seeker assembly 30 from rapidly changing external environment; see e.g., para. 0040, 0044, and 0057).

Claims 1, 6, 7, and 10-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent No. 4,726,507 to Landram (“Landram”).
Regarding Claim 1, Landram discloses a window installation (an element 10; see e.g., col. 2, lines 38-52 and FIGS. 1 and 2) comprising:
a window (an optical window 11 of the element 10; see e.g., col. 2, lines 38-52 and FIGS. 1 and 2);
a frame (a metallic housing 20; see e.g., col. 3, lines 11-30 and FIG. 2);
a filler material between the window and the frame, wherein filler material is a phase-change material that provides a floating connection between the window and the frame when the filler material is in a liquid state, and that provides a connection between the window and the frame that is more rigid than the floating connection, when the filler material is in a solid state (a solderable layer 23 and/or a solder seal 25 is applied between the optical window 11 of the element 10, and the soldering of the optical window 11 to the metallic housing 20 includes using a low temperature solder, which would be in a liquid state during at least the soldering process and in a solid state once cooled; see e.g., col. 3, lines 11-43 and FIG. 2).
Regarding Claim 6, Landram discloses wherein the filler material is metal material (the solderable layer 23 can comprise tin; see e.g., col. 3, lines 24-27).
Regarding Claim 7, Landram discloses wherein the metal material is a material selected from the group consisting of tin, indium, gallium, bismuth, or combinations thereof (the soldering of the optical window 11 to the metallic housing 20 may include application of solder that includes indium, bismuth/indium, or indium/tin/lead; see e.g., col. 3, lines 31-41).
Regarding Claim 10, Landram discloses wherein the filler material is electrically conductive, providing electrical conductivity between the window and the frame (the solderable layer 23 can comprise tin, which is electrically conductive; see e.g., col. 3, lines 24-27).
Regarding Claim 11, Landram discloses a wetting agent on part of an external surface of the window, to control adherence between the window and the filler material (the solderable layer 23 is selected such that the composition of materials promotes wetting of the solder surface; see e.g., col. 3, lines 21-24).
Regarding Claim 12, Landram discloses wherein the filler material has a phase change temperature below a thermal shock limit of the window (the solder used between the element 10 and the frame 20 is a low temperature solder; see e.g., col. 3, lines 33-37).
Regarding Claim 13, Landram discloses wherein the filler material is configured to use surface tension to maintain the window in place when the filler material is in the liquid state (as shown in FIG. 2, the metallic housing 20 does not laterally secure or support the optical window 11 and the solderable layer 23 would provide some level of surface tension to maintain the optical window 11 in place at least in a vertical direction relative to the opening 21).
Regarding Claim 14, as best interpreted, Landram discloses the installation in combination with a coolant that flow past and cools the window (Landram discloses that optical elements can be thermally cycled between -330 deg. F to 250 deg. F, and when the optical elements are heated, an external surface of the optical window 11 would be exposed to at least ambient air, which would serve as a coolant that cools the optical window 11; see e.g., col. 1, lines 48-57).
Regarding Claim 15, as best interpreted, Landram discloses wherein surface tension of the filler material is high enough so that the coolant flowing behind the window is excluded from a volume occupied by the filler material (the solderable layer 23 and/or the solder seal 25 prevents ingress or egress of coolant flow where the solderable layer 23 and/or the solder seal 25 occupies space; see e.g., FIGS. 1 and 2).
Regarding Claim 16, Landram discloses a heater operatively coupled to the filler material, the heater configured to selectively change phase of the filler material (a heater or heat source is operatively coupled to the solderable layer 23 and/or the solder seal 25 when it is applied via conventional heat application; see e.g., col. 3, lines 37-41; additionally, or alternatively, the solderable layer and/or solder seal 25 would be indirectly heated via a heater or heat source when thermal cycling up to 250 deg. F; see e.g., col. 1, lines 48-57).
Regarding Claim 17, Landram discloses a sensor that is operatively coupled to the window (Landram discloses that the element 10 and optical window 11 can be used in an optical port which would include a sensor for reading associated optical signals; see e.g., col. 2, lines 40-43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Landram, as applied to Claim 1 above, in further view of Korean Publication KR 10-2020-0050317 to Hong et al. (“Hong”).
Landram discloses soldering the element 10 to the housing 20 using a low temperature solder, such as indium, bismuth/indium, or indium/tin/lead to minimize strain on the solder interface (see e.g., Landram at col. 3, lines 31-41). However, Landram does not expressly discuss using a chalcogenide solder.
In a related field of endeavor, Hong discloses a solder paste 10 comprising chalcogenide cyanate, and the solder paste 10 provides a lead-free solder that has a low melting point (see e.g., Hong at para. 0017). Thus, it would have been obvious to one skilled in the art at the time of filing to try and substitute the indium, bismuth/indium, or indium/tin/lead solder of Landram with a solder paste including chalcogenide cyanate, in light of the teachings of Hong, by using a known technique and compound in a similar fashion to provide a low temperature solder to minimize strain on the solder interface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2002/0109038 to Goldman et al. discloses internally fluid cooled window assemblies (see FIGS. 3-5). 
Chinese Publication CN 209784632 to Huan et al. discloses a microscope base including a lens 4, a phase change material base 5, and a lens body holder (see FIGS. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.C.L./Examiner, Art Unit 3642                                                                                                    
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642